1    MARGO A. RAISON, COUNTY COUNSEL
     Andrew C. Thomson, Chief Deputy (SBN 149057)
2    Marshall S. Fontes, Deputy (SBN 139567)
3    Kern County Administrative Center
     1115 Truxtun Avenue, Fourth Floor
4    Bakersfield, CA 93301
     Telephone 661-868-3800
5
6    Attorneys for Defendants County of Kern
     and Deputies Brock and Bassett
7
8                                  UNITED STATES DISTRICT COURT
9                             EASTERN DISTRICT OF CALIFORNIA
10
      ALEJANDRO OCHOA, an individual, )             CASE NO. 1:18-CV-01599-LJO-JLT
11                                        )
12                             Plaintiff, )         STIPULATION FOR PROTECTIVE ORDER
            vs.                           )         AND [PROPOSED] ORDER THEREON
13                                        )         (Doc. 12)
      COUNTY OF KERN, a municipal         )
14
      entity; DEPUTY BROCK (Badge No. )
15    2017650, and individual; DEPUTY     )
      ANDREW BASSETT (Badge No.           )
16    202312), and individual; and DOES 1 )
      through 10, inclusive,              )
17
                                          )
18                            Defendants. )
                                          )
19
20          It is hereby stipulated by and between the parties, Plaintiff, ALEJANDRO OCHOA, by
21   and through Brian Dunn and Megan Gyongyos of The Cochran Firm California, and Defendants
22   COUNTY OF KERN, DEPUTY BROCK and DEPUTY BASSETT (collectively “Defendants”),
23   by and through, Marshall Scott Fontes, Deputy County Counsel, of the Office of County Counsel
24   for the County of Kern, that the following Protective Order be entered:
25   1.     Definitions:
26          The following definitions shall govern the construction of this stipulation unless the
27   context otherwise requires.
28   ///


     ___________________________________________________________________________________

                           Stipulation for Protective Order and Proposed Order

                                                    1
1           (a)     CONFIDENTIAL Information.             “CONFIDENTIAL Information” means any
2    and all Information regardless of format or medium, including personal, proprietary, and
3    financial information, state and federal tax records, and other Information which a party has a
4    right to protect from unrestricted disclosure.
5           (b)     Disclosing Party:       “Disclosing Party” means the party who discloses
6    CONFIDENTIAL Information.
7           (c)     Information. “Information” means discovery obtained through the use of
8    interrogatories, requests for admission, requests for production of documents and things,
9    depositions, subpoenas or other Information obtained during discovery.
10          (d)     Notice. “Notice” means reasonable notice under the circumstances. The manner
11   and amount of Notice shall be governed by the particular circumstances.
12          (e)     Person. “Person” means person as defined in California Evidence Code § 175.
13          (f)   Documents. “Documents” means all written, recorded, graphic, or electronically
14   stored matter whatsoever, including, but not limited to, materials produced pursuant to Rule 34
15   of the Federal Rules of Civil Procedure, by subpoena or by agreement, deposition transcripts
16   and exhibits, interrogatory answers, responses to requests for admissions, and any portion of
17   any Court papers that quote from the foregoing and any other disclosure or discovery material
18   that is designated by the parties as “Confidential.” The term “documents” is limited to material
19   or information produced in the above-captioned litigation.
20   2.     Scope and Intent.
21          (a)     Until further order of the Court or stipulation of the parties, all Information
22   designated as “CONFIDENTIAL” by the Disclosing Party, to the extent such Information
23   discloses CONFIDENTIAL Information, shall be subject to this stipulation. However, nothing
24   in this stipulation shall prevent any party from seeking a modification of this stipulation or
25   objecting to the designation of Information as CONFIDENTIAL Information which the party
26   believes to be otherwise improper.
27          (b)     The purpose and intent of this Order is to protect CONFIDENTIAL Information
28   produced by both parties. Nothing in this stipulation shall be construed to change existing law


     ___________________________________________________________________________________

                            Stipulation for Protective Order and Proposed Order

                                                      2
1    or shift existing burdens. The Parties acknowledge that this Order does not confer blanket
2    protections on all disclosures, or responses to discovery, and that the protection it affords
3    extends only to the limited information, or items, that are entitled under the applicable legal
4    principles to treatment as confidential.
5           (c)     The protections conferred by this Stipulated Protective Order cover not only
6    Confidential Information (as defined above), but also any information copied or extracted
7    therefrom, as well as all copies, excerpts, summaries, or compilations thereof, plus testimony,
8    conversations, or presentations by parties or counsel to or in court or in other settings that might
9    reveal Confidential Information.
10          (d)     The parties recognize and acknowledge that some CONFIDENTIAL
11   Information which may be sought is so sensitive that a party may refuse to disclose the
12   Information even under the protection of this stipulation. In such event, this stipulation shall
13   not be deemed consent or an admission that such Information is discoverable and a party may
14   resist disclosure until the matter has been heard by the Court.
15          (e)     This stipulation is the product of negotiations and, for purposes of construction
16   and interpretation, shall not be deemed to have been drafted by one party.
17          (f)     This stipulation shall be submitted for the signature of the Magistrate Judge
18   assigned to this case in an ex parte manner without need of a formally noticed motion.
19   3.     Designation of CONFIDENTIAL INFORMATION.
20          Any Disclosing Party may designate Information, or any portion of such Information, as
21   CONFIDENTIAL Information by placing the word “CONFIDENTIAL” on the Information.
22   By designating Information as CONFIDENTIAL, the Disclosing Party warrants that the
23   designation is made in good faith and on reasonable belief that the Information so designated is
24   CONFIDENTIAL Information as defined above.
25   4.     Oral Deposition Testimony.
26          A party may designate as CONFIDENTIAL Information, Information disclosed during
27   oral deposition by stating so on the record or in writing within 30 days from receipt of the
28   transcript. Where documents that have been designated as CONFIDENTIAL are entered into


     ___________________________________________________________________________________

                            Stipulation for Protective Order and Proposed Order

                                                       3
1    the record of a deposition or where CONFIDENTIAL Information is disclosed during
2    deposition, such portion of the deposition containing CONFIDENTIAL Information shall be
3    separately bound and marked “CONFIDENTIAL – UNDER PROTECTIVE ORDER” in a
4    conspicuous place and shall be subject to the provisions of this stipulation.
5    5.     Objection to Designation.
6           A party may at any time object to the designation of Information as CONFIDENTIAL
7    and move the Court for an order declaring that such Information not be designated
8    CONFIDENTIAL. No motion relating to the designation of Information as CONFIDENTIAL
9    shall be filed without first completing the following steps. First, the moving party SHALL
10   confer with the opposing party in a good faith effort to resolve the dispute. Second, if the good
11   faith effort is unsuccessful, the moving party promptly shall seek a telephonic hearing with all
12   involved parties and the Magistrate Judge. It shall be the obligation of the moving party to
13   arrange and originate the conference call to the court. Counsel must comply with Local Rule
14   251 or the motion will be denied with prejudice and dropped from calendar.
15   6.     Information Which Is Not Confidential.
16          Notwithstanding the designation of Information as CONFIDENTIAL, such Information
17   shall not be CONFIDENTIAL Information, nor shall disclosure be limited in accordance with
18   this stipulation where such Information, is at the time of disclosure, in the public domain by
19   publication otherwise.
20   7.     CONFIDENTIAL Information Obtained from Third Parties.
21          If CONFIDENTIAL Information is obtained from a third party, the third party may adopt
22   the benefits and burdens of this stipulation. Likewise, any party may designate material or
23   Information obtained from a third party as CONFIDENTIAL.
24   8.     Inadvertent Disclosure.
25          An inadvertent failure to designate qualified information or items as Confidential does
26   not, standing alone, waive the Designating Party’s right to secure protection under this
27   Stipulated Protective Order for such material. If material is appropriately designated as
28   Confidential after the material was initially produced, the Receiving Party, on notification of the


     ___________________________________________________________________________________

                              Stipulation for Protective Order and Proposed Order

                                                      4
1    designation, must make reasonable efforts to assure that the material is treated in accordance
2    with the provisions of this Order.
3    9.       Documents Filed With The Court.
4             If a party wishes to file documents with the Court which contain material designated
5    CONFIDENTIAL, that party SHALL comply with Local Rules 140 and 141.
6    10.      Dissemination to Third Parties.
7             (a)    CONFIDENTIAL Information shall be disclosed only to the parties to this
8    stipulation, their experts, consultants, and counsel. Before any person receives access to
9    CONFIDENTIAL Information, each shall execute a copy of the form attached hereto as Exhibit
10   A, reciting that he, she or it has read a copy of this stipulation and agrees to be bound by its
11   terms.
12            (b)    If any person who has obtained CONFIDENTIAL Information under the terms
13   of this stipulation receives a subpoena commanding the production of CONFIDENTIAL
14   Information, such person shall promptly notify the Disclosing Party of the service of the
15   subpoena.      The person receiving the subpoena shall not produce any CONFIDENTIAL
16   Information in response to the subpoena without either the prior written consent of the
17   Disclosing Party or order of the Court.
18   11.      Use of CONFIDENTIAL Information During Trial.
19            The Parties will identify in their exchange of Pre-Trial exhibit lists any documents they
20   intend to use which are CONFIDENTIAL. If a party intends to introduce into evidence any
21   CONFIDENTIAL Information at trial, which the opposing party has objected to in the exchange
22   of Pre-Trial exhibit lists, that party SHALL notify the Court in the joint pretrial conference
23   statement of this intention and SHALL seek an order related to the introduction of this evidence
24   at trial. The moving party SHALL comply with the Court’s pretrial order regarding whether
25   this order will be sought in limine or otherwise. If a party seeks to introduce at trial evidence
26   which that party has designated as CONFIDENTIAL Information, other parties which desire to
27   use said information, are not required to notify the Court of the intent to use the
28   CONFIDENTIAL Information.


     ___________________________________________________________________________________

                             Stipulation for Protective Order and Proposed Order

                                                      5
1           A party may also seek to use CONFIDENTIAL Information for purposes of rebuttal but
2    are required to notify the Court prior to introducing the evidence at trial.
3    12.    Duty to Use Reasonable Care.
4           All persons bound by this stipulation shall have the duty to use reasonable care and
5    precaution to prevent violations thereof.
6    13.    Enforcement.
7           (a)     Prior to bringing any motion or application before the Court for enforcement of
8    this stipulation, the parties shall, comply with the procedures set forth in paragraph 5.
9           (b)     In the event anyone shall violate, attempt to violate or threaten to violate any of
10   the terms of this stipulation, after compliance with the procedures in paragraph 5, the aggrieved
11   party may apply to the Court to obtain compliance with this stipulation or to obtain appropriate
12   injunctive relief. Each party agrees that, in response to an application for injunctive relief, it
13   will not assert the defense that the aggrieved party possesses an adequate remedy at law.
14          (c)     The Court may make any order against a party to this stipulation it deems
15   appropriate to compel compliance in addition to any injunctive relief available to the parties.
16          (d)     If CONFIDENTIAL Information is disclosed to any person other than as allowed
17   by this stipulation, the person responsible for the disclosure must immediately bring all pertinent
18   facts relating to such disclosure to the attention of counsel for the aggrieved party and without
19   prejudice to the other rights and remedies of any party, make every effort to prevent further
20   disclosure. Fines and/or sanctions for inadvertent or intentional disclosure shall be decided by
21   the Court after briefing and argument by all parties concerned.
22   14.    Return/Destruction of Documents.
23          Within 60 days after final termination of this action, including all appeals, each party
24   shall be responsible for returning or destroying all original and/or copies of all
25   CONFIDENTIAL Information produced during the course of this action and subject to this
26   order, including all excerpts thereof, except that counsel may retain all memoranda, and
27   correspondence     derived   from    such    CONFIDENTIAL         Information    and   any such
28   CONFIDENTIAL Information necessary for purposes of maintaining a legal file but after the


     ___________________________________________________________________________________

                            Stipulation for Protective Order and Proposed Order

                                                       6
1    end of such years, all such retained CONFIDENTIAL Information shall be returned or
2    destroyed.
3    15.    Modification and Amendments.
4           Except as to those modifications made by the Court, this stipulation may be modified or
5    amended without leave of Court by unanimous written agreement of the parties hereto.
6    16.    Duration of Stipulation.
7           Provided the court makes this stipulation an order of the Court, this stipulation shall
8    survive and remain in full force and effect after the termination of this lawsuit, whether by final
9    judgment after exhaustion of all appeals or by dismissal, and the Court shall retain jurisdiction
10   over the parties and their attorneys for the purpose of enforcing the terms of this stipulation.
11   Dated: March 7, 2019                          THE COCHRAN FIRM CALIFORNIA
12
13                                                 By: /s/ Megan R. Gyongyos
                                                           Brian T. Dunn, Esq.
14                                                         Megan R. Gyongyos, Esq.
15                                                         Attorneys for Plaintiff, Alejandro Ochoa

16
     Dated: March 7, 2019                          MARGO A. RAISON, COUNTY COUNSEL
17
18
                                                   By:    /s/ Marshall S. Fontes
19                                                          Andrew C. Thomson, Chief Deputy
20                                                          Marshall S. Fontes, Deputy
                                                            Attorneys for Defendants County of Kern
21                                                          and Deputies Brock and Bassett
22
23
24
25
26
27
28


     ___________________________________________________________________________________

                            Stipulation for Protective Order and Proposed Order

                                                      7
1                                     [PROPOSED] ORDER
2          Based on the above-stipulation and the court finding good cause.
3
4
     IT IS SO ORDERED.
5
6       Dated:   March 8, 2019                             /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ___________________________________________________________________________________

                         Stipulation for Protective Order and Proposed Order

                                                  8
